Lumpkin, J.
By the act of August 14, 1909 (Acts 1909, p. 534), the corporate limits of the City of Atlanta were extended. Some of the residents and taxpayers of the territory which had previously been outside of the corporate limits, and which by the act was included therein, filed an equitable petition to enjoin the city and its officers from putting the act into effect so as to include such new territory. The injunction was denied. Numerous grounds of objection were raised. Most of them are controlled by decisions of this court heretofore rendered, and require no discussion beyond the rulings made in the headnotes.
It was contended that the act was unconstitutional on the ground that it contained matter different from and not included in its title (Civil Code, § 5771). An inspection of the act shows that its cap*534tion covers four pages and a fraction of printed matter, referring to the amendment of the city charter by extending the corporate limits, the extending of jurisdiction over the new territory, the redistricting of the city so as to include the additional territory in the different wards, the authorizing of the making of such changes and the passing of such ordinances as might be necessary or advisable in readjusting the city limits as extended (which are described at length), and terminating with the cabalistic words “and for other purposes.” The body of the act covers somewhat more than seven pages. So that it will appear that the caption not only covers the act legally, but to a considerable extent is sufficient to cover it physically, applied by the rule of square measure. If subject to criticism at all, it would be rather for plethora than minimization.
The legislature has the power to extend the corporate limits of a city. In doing so they may provide for the holding of an election to determine whether or. not the extension shall be made, but they are not compelled to do so. Beyond the publication required by the constitution to be made before the introduction or passage of a local act, there is no requirement for giving notice or obtaining the consent of persons residing in the unincorporated territory which is to be added to the city. When included within the city by legislative enactment, they take the advantages of being residents or taxpayers of the municipality, and they become subject to the corresponding proportionate burden, in the absence of lawful provision to the contrary. ^Receiving such benefits as may arise to residents of a city in connection with police protection, lighting, water, sewers, or the like, there is no injustice in requiring that they should share with other residents or taxpayers of the city in proportionately carrying the municipal burdens. No.r is it in violation of the constitutional provisions against the incurring of debts by counties or municipalities except by an election held for that purpose, that the new residents become an integral part of the municipality, and as such may be subject to taxation to assist in paying debts already incurred. By way of illustration, suppose a system of waterworks had been established by means of the issuance of bonds, and residents of the added district were allowed, as the pipes could be extended, to make water connections therefrom to their property, certainly they ought not to be allowed to receive the benefits of the established system without assisting in the discharge of the burden *535entailed by it. To endeavor to keep separate accounts for different portions of a city might create great confusion. While to a certain extent the legislature may make distinctive provisions legitimate in connection with adding the new territory to the city, an effort to make permanent discriminatory provisions as to different parts of a municipality would be more likely to raise constitutional questions'than to allay them. We need not discuss the extent to which the legislature may go in that direction. What we now hold is that the inhabitants in the newly added territory have not raised any valid constitutional objection to the act on the ground that the new inhabitants of the city and their property will be proportionately . subject to taxation to meet the liabilities already existing. Cash v. Town of Douglasville, 94 Ca. 557 (20 S. E. 438); Toney v. Mayor and Council of Macon, 119 Ga. 83 (46 S. E. 80); 1 Dill. Mun. Corp. (4th ed.) § 185; Wade v. City of Richmond, 59 Va. (18 Gratt.) 583; Washburn v. City of Oshkosh, 60 Wis. 453 (19 N. W. 364; Cheaney v. Hooser, 48 Ky. (9 B. Mon.) 330; 28 Cyc. 184, 185, 220 (G), 221, 222.
The repeal of the charters of Battle Hill and Oakland City, which corporations were situated just outside the limits of Atlanta, and including those places in the extended limits of the last named city, furnished no ground for objection on the part of residents of certain other territory which was also included in the extended limits. Nor did it render the act unconstitutional that Oakland City had certain public property and owed a small amount of floating indebtedness, and that the legislature provided that these should be taken over by the City of Atlanta as enlarged. Mount Pleasant v. Beckwith, 100 U. S. 514 (25 L. ed. 699).
That there are some unusual features of the act of 1909 must be conceded. Several of its provisions are vigorously attacked by the plaintiffs in the present case, such as the making of a legislative provision in regard to a single police officer in Oakland City, and exempting him from certain requirements applicable generally to the police force of Atlanta, of which he becomes a part, a provision restricting the jurisdiction of justices of the peace in the newly acquired territory by a rule different from that applicable, under the general law, to justices within the original limits; and certain provisions in regard to the election of aldermen and couneilmen. The time for holding the election has long passed, and this is not a pro*536ceeding either to prevent the election or to test it. We do not deem it necessary to pass upon the validity of these points raised by the plaintiffs. If any of the provisions of the act complained of are invalid or unconstitutional, they do not form such an essential part of the entire act as to render it all void. If any one or more of them should be held invalid, they could be eliminated and the act still left to stand as a whole. They furnish no reason for declaring the entire act void and granting an injunction, so that the plaintiffs may remain outside the city.
None of the other grounds of attack were such as to require a holding that the judge erred in refusing the injunction sought.

Judgment affirmed.


All the Justices concur.